DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/21 has been entered.
Response to Amendment
As to the amended claims filed on 9/2/21, new objections and 112 rejections have been applied.
Regarding the amended claims and remarks field on 9/2/21, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-5 and 7-15 are pending with claims 1-5 and 7 being examined and claims 8-15 deemed withdrawn.
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “bulge-resistant” of the amended claims does not have antecedent support in the specification.  Because the specification supports the overall concept of bulge resistance on pages 3 and 7, the examiner suggests including the term to appear at least one into the specification in order to provide antecedent support for claim terminology. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “two opposing side walls at least one of which defines the largest surface area of the lower part” in lines 4-5.  Support for the newly added limitations of the instant claims was not found by the examiner in the original disclosure.  Specifically, the disclosure on page 8 discusses that the side walls are walls that provide the largest surface area of reagent vessels.  In this sense, the specification is disclosing the side walls as being larger than other walls.  However, the claim states that the side wall defines the largest surface area of the lower part, where this could mean that the side wall has a larger surface area that all of the other structures of the lower part combined, and this language is not supported by the disclosure.  Thus, the limitation “two opposing side walls at least one of which defines the largest surface area of the lower part” in lines 4-5 is considered new matter. 
Claim 1 has been amended to recite “such that rigidity of the surface area…is increased” in line 10.  Support for the newly added limitations of the instant claims was not found by the examiner in the original disclosure.  Specifically, the disclosure on page 7 discusses that the connection wall provides rigidity to the side walls, where this could be interpreted as the side walls having increased rigidity due to the connection wall. However, although the wall rigidity is supported, there is no discussion of the rigidity of the surface area being increased, and this language is not supported by the disclosure.  Thus, the limitation “such that rigidity of the surface area…is increased” in line 10 is considered new matter.
Claims 2-5 and 7 are rejected based on further claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “the largest surface area of the lower part” of lines 4-5 is unclear.  First, this limitation has not been previously discussed, and has insufficient antecedent basis. Further, it is unclear what the surface area is largest in comparison to.  Largest surface area compared to what, compared to the rest of the structures, compared to the front wall, or something else?  Perhaps applicants should define the vessel as rectangular as discussed in the specification such that the side walls are better defined.
Regarding “the surface area” of line 10 of claim 1, it is unclear what specific surface area is being described as this has not been previously mentioned. Thus, this limitation has 
Claims 2-5 and 7 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon (Translation of JP S63-182040; hereinafter “Nippon”; already of record) alone or alternatively in view of Luoma et al (US 20140271411; hereinafter “Luoma”; already of record).
As to claim 1, Nippon teaches a bulge resistant reagent vessel for an analytical instrument, wherein the bulge resistant reagent vessel is configured to 5store a liquid reagent (Nippon; p. 1 and Figures 1-3. The examiner notes that the term bulge resistant is used as an adjective to modify the reagent vessel, where the bulge resistance comes from the structure of the vessel), the bulge resistant reagent vessel comprising: 
a cover (Nippon teaches cover as the top wall, and also as cap 14; Fig. 1-2) and 
a lower part, wherein the lower part comprises a bottom wall, a front wall, a rear wall, two opposing side walls at least one of which defines the largest surface area of the lower part, and at least one connection wall placed substantially one third to one half of a distance between the front and rear walls (Nippon teaches the lower part as the bottom portion of the container with front and rear walls as the left and right side of figure 2. Nippon teaches connection wall 16 connecting the two sidewalls; Fig. 2 and pages 2-3. The sidewalls of Nippon are the walls with the largest surface area.  Nippon in figure 2 shows the connection wall about/substantially one third of the distance between the front and rear walls.), 
wherein the cover, the bottom wall, the front wall, the rear wall and the two opposing side walls define at least one internal volume for storing at least one liquid reagent (Nippon teaches the storage of reagent internally; Figs 1-3), 
wherein the two opposing side walls are at least partially connected to one another by the at least one connection 10wall located within the at least one internal volume such that rigidity of the surface area defined by the two opposing side walls is increased, wherein the connection 
wherein the connection wall and at least the two opposing side walls are injection-molded and monolithically formed (Nippon teaches the lower part of the container including the connection wall and sidewalls being monolithically formed and being molded from polymers; Fig. 2 page 2.  Nippon remains silent as the lower portion being injection molded. However, the limitation of the lower part being injection molded is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
If it is deemed that Nippon does not teach the connection wall placed substantially one third to one half of a distance between the front and rear walls, then it would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimal distance of the connection wall to the front/rear wall. Such a different in distance would appear to be optimally at least one third of the distance between the connection wall and the front/rear wall in order to provide enough room for fluid to accumulate around the nozzle entrance area, while also not providing too large of a space (larger than half the vessel) in order to provide the desired flow or inhibition of flow and also to prevent bubble formation.  Such a difference in distance of the connection wall placement would appear to be optimally between one third to one half the overall distance between the front and rear walls in order to enable fluid to freely flow, while also not allowing more than half of the fluid amount to slosh excessively to create bubbles. Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  
Alternatively, Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the walls such that fluid will flow between the partition and the wall to inhibit bubble formation and where the separating partitions are placed substantially one third to one half of a distance between the front and rear walls (Luoma teaches that the partitions 312 or 314 are about one third the distance from the front/rear walls, and that partition 216 is about one half the distance from the front/rear wall; Fig. 
Although Nippon does not specifically teach the connection wall 30spaced apart from the bottom a distance of 2.0 mm to 30.0 mm, it would have been obvious to adjust the spacing to be between 2-30 mm to provide the advantage of enabling fluid to flow through while also inhibiting fluid flow.  So long as fluid flow was slowed such that bubble formation was decreased, then the size could be larger. Conversely, so long as fluid freely flowed without creating pressure drops between the chambers, then the size could be smaller.  In this respect, it would have been obvious to provide a gap of at least 2 mm to enable fluid to freely flow, while also not providing a gap of larger than 30 mm such that the fluid did not slosh excessively to create bubbles.  
Further, the distance between the connection wall and the bottom is a result effective variable modifying gap size.  Applicants did not provide any criticality regarding the recited parameter.  It would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimal difference in distance between the connection wall and the bottom to provide the desired flow or inhibition of flow while also preventing bubble formation.  Such a difference in distance would appear to be optimally between 2 mm to 30 mm, in order to enable fluid to freely flow, while also not allowing fluid to slosh excessively to create bubbles. Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  
Alternatively, Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the walls such that fluid will flow between the partition and the wall to inhibit bubble formation and where the gap between the 
As to claim 2, modified Nippon teaches the reagent vessel according to claim 1 (see above), wherein the lower part is an injection-molded 15component (Nippon teaches the lower part of the container including the connection wall and sidewalls being monolithically formed and being molded from polymers; Fig. 2 page 2.  Nippon remains silent as the lower portion being injection molded. However, the limitation of the lower part being injection molded is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists. The molded polymers forming the lower part of Nippon appear to be the same as the claimed lower part. (MPEP 2113)).  
As to claim 7, modified Nippon teaches the bulge resistant reagent vessel according to claim 1 (see above), with the cover welded to the lower part (Nippon teaches cover as the top wall which is attached to the lower part; Fig. 1-2. Nippon remains silent as the cover welded to the lower part. However, the limitation of the cover welded to the lower part is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the 
Alternatively, as to claim 7, modified Nippon teaches the bulge resistant reagent vessel according to claim 1 (see above), with the cover and the lower part being molded (Nippon teaches cover as the top wall, and also alternatively as cap 14; Fig. 1-2. Nippon also teaches molding to form the vessel).
If it is deeded that modified Nippon does not specifically teach that the cover is welded to the lower part, then Luoma teaches the analogous art of of a reagent container (Luoma; [13] Fig. 3-4) where welding and injection molding are known to be used to create containers (Luoma; [15]). It would have been obvious to one of ordinary skill in the art to have merged the lower part and cover of modified Nippon by welding as in Luoma because Luoma teaches that welding and injection molding are commonly used together to form containers and that these techniques reduce costs (Luoma; [15]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon or Nippon/Luoma further in view of Olympus (Translation of JP2005-017176; hereinafter “Olympus”; already of record).
As to claim 3, modified Nippon teaches the bulge resistant reagent vessel according to claim 1 (see above), wherein the lower part comprises a connection wall located within the at least one internal volume, spaced apart from the bottom wall and connecting the side walls, wherein the connection wall and at least the two 20opposing side walls are injection-molded and monolithically formed (Nippon teaches the lower part of the container including the connection wall and sidewalls being monolithically formed and being molded from polymers; Fig. 2 page 2.  Nippon remains silent as the lower portion being injection molded. However, the limitation of the lower part being injection molded is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device 
Modified Nippon does not specifically teach two connection walls. However, Olympus teaches the analogous art of a reagent container (Olympus; Fig. 2-4, page 1) which is integrally molded (Olympus; p. 4) with two connection walls (Olympus teaches two connection walls 52; p. 1, 4, 5, 6.  Olympus teaches multiple connection walls, and also teaches that the achieved advantages are possible with two connecting walls; p. 6). It would have been obvious to one of ordinary skill in the art to have modified the side walls with a connection wall of modified Nippon to include two connection walls as in Olympus because Olympus teaches that multiple connection walls helps to decrease bubbles during reagent container movement (Olympus; p. 5) thereby enabling accurate reagent levels to be detected (Olympus; p. 5).  
As to claim 5, modified Nippon teaches the bulge resistant reagent vessel according to claim 3 (see above), wherein the two connection walls are spaced apart from the bottom wall by identical distances or different distances (The modification of the connection walls of Nippon to include multiple connection walls as in Olympus has been discussed in claim 3 above. This modification results in the connection walls of Nippon having a same spacing from the bottom wall).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nippon or Nippon/Luoma in view of Olympus alone, or alternatively further in view of Luoma et al (US 20140271411; hereinafter “Luoma”; already of record).
As to claim 4, modified Nippon teaches the bulge resistant reagent vessel according to claim 3 (see above), with the two connection walls (The modification of the connection walls of 
Although modified Nippon does not specifically teach that the two connection walls are each spaced apart from the front wall or the rear wall by a distance of substantially one third of a distance between the front wall and the rear wall.  However, because Olympus teaches that two connecting wall partitions can be present (Olympus; p. 6), then the examiner believes that this would result in the claimed configuration.  Nonetheless, if Olympus is deemed incapable of this, then it would have been obvious to have made the multiple walls of modified Nippon to have been equidistant from each other and from the front and rear walls, the resulting combination being three roughly equal sized compartments, because this would provide the advantage of ensure that fluid agitation was prevented while also avoiding confining fluid flow too much.
Alternatively, if modified Nippon is deemed incapable of teaching the distances, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the front wall or the rear wall by a distance of substantially one third of a distance between the front wall and the rear wall (Luoma teaches that walls 312 and 314 are spaced such that there are substantially three equidistant compartments; Fig. 3-4 [44]).  It would have been obvious to one of ordinary skill in the art to have modified the connection walls of modified Nippon to have been separated equidistant from each other and the front and rear wall as in Luoma because Luoma teaches that it is well known to space walls at various distances (Luoma; [44]) and because Luoma teaches that this helps to reduce bubble formation (Luoma; [14, 46]).  Further still, it would have been obvious to one of ordinary skill in the art to have modified the bubble prevention walls of modified Nippon to be roughly equidistant as in Luoma to achieve the same purpose of bubble prevention.
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
. 
Response to Arguments
Applicant’s arguments filed on 9/2/21 have been considered, but are moot because they are towards the claim amendments and not the current ground of rejection.  However, because the examiner is relying on the same references used in the previous rejection, the examiner will address applicant’s arguments in order to advance prosecution. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue on page 7 of their remarks that the first paragraph of page 2 of the original specification highlights the problem with traditional reagent vessels (Such as Nippon), where the two opposing sidewalls at least partially connected to each other solves this problem. The examiner disagrees. First, the first paragraph of page 2 of the instant specification does not specifically discuss a problem with Nippon or cite Nippon as not being rigid or not having a connection wall, and also appears to discuss plastics as the reason for decreased rigidity.
Applicants argue on pages 7-8 of their remarks that there is nothing in Nippon that necessarily discloses that the rigidity between the sidewalls is enhanced by the connecting wall. The examiner respectfully disagrees.  First, the examiner notes that the function of increased rigidity/bulge resistance is due to the presence of the connection wall between the side walls, and therefore the presence of the connection wall would provide the function of bulge resistance/increased rigidity. Nippon teaches a connecting wall 16 that connects the side walls; pages 2-3, Figs. 2-3. The use of PVC (vinyl chloride) ar HDPE (high density polyethylene) to monolithically form the vessel as disclosed in on page 2 of Nippon would result in a rigid structure. The examiner believes that the inclusion of the connection wall would enhance the structural rigidity as it provides an additional support structure to strengthen the vessel. Although the main function of connecting wall 16 of Nippon is to decrease bubble 
Applicants argue on page 8 of their remarks that the connection wall of Nippon is placed close to the vicinity of the opening, forming two different chambers of different sizes by necessity, and then state that Nippon is different from the instant claims.  The examiner agrees with applicants that the connection wall of Nippon is placed near the vicinity of the opening and that the two different chambers are of different sizes. However, the examiner disagrees with applicants that Nippon does not teach the claimed connection wall.  Nippon in figure 2 shows the connection wall about/substantially one third of the distance between the front and rear walls.   If it is deemed that Nippon does not teach the connection wall placed substantially one third to one half of a distance between the front and rear walls, then it would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimal distance of the connection wall to the front/rear wall. Such a different in distance would appear to be optimally at least one third of the distance between the connection wall and the front/rear wall in order to provide enough room for fluid to accumulate around the nozzle entrance area, while also not providing too large of a space (larger than half the vessel) in order to provide the desired flow or inhibition of flow and also to prevent bubble formation.  Such a difference in distance of the connection wall placement would appear to be optimally between one third to one half the overall distance between the front and rear walls in order to enable fluid to freely flow, while also not allowing more than half of the fluid amount to slosh excessively to create bubbles. Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  Alternatively, Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the walls such that fluid will flow between the partition and the wall to inhibit bubble formation and where the separating partitions are placed substantially one third to one half of a distance between the front and rear walls (Luoma teaches that the partitions 312 or 314 are about one third the distance from the 
Applicants argue on page 9 of their remarks that Nippon and none of the other references mention bulge resistant construction.  Although the examiner agrees that the references do not mention bulge resistant construction, the examiner disagrees that the references do not teach bulge resistance.  The examiner notes that the function of increased rigidity/bulge resistance is due to the presence of the connection wall between the side walls, and therefore the presence of the connection wall would provide the function of bulge resistance/increased rigidity.  The examiner further points applicants to their instant specification on page 6 “Thus, the connection wall provides rigidity to the side walls or reinforces the same. Thus, the reagent vessel may not bulge as the side walls are fixed or reinforced in their position by means of the connection wall.” where this disclosure explicitly states that the rigidity/bulge resistance function is due to the presence of the connection wall.  Nippon teaches a connecting wall 16 that connects the side walls; pages 2-3, Figs. 2-3. The use of PVC (vinyl chloride) ar HDPE (high density polyethylene) to monolithically form the vessel as disclosed in on page 2 of Nippon would result in a rigid structure. The examiner believes that the inclusion of the connection wall would enhance the structural rigidity as it provides an additional support structure to strengthen the vessel. Although the main function of connecting wall 16 of Nippon is to decrease bubble formation, there is no evidence of record to preclude the connecting wall from also serving to provide additional support/rigidity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798